Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 04/20/2022 has been entered. Claims 1-20 are pending. Claims 1-2, 4, 9, and 13-15 have been amended. No claim is added or cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 03/18/2022 and 05/13/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8, 13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 20150098474) hereinafter Ganesan in view of PalChaudhuri et al. (US 20150319042) hereinafter PalChaudhuri and further in view of Nagarajan et al. (US 20180351791) hereinafter Nagarajan.
Regarding claim 1, Ganesan teaches a method for detecting misconfigurations in a virtualized local area network (VLAN) cluster in a computing environment (i.e. failure to properly  configure the VLANs that result in various network failures and/or undesirable behavior in networked environment, [0023]) the method comprising: receiving, from a network device of the cluster, a Link Layer Discovery Protocol (LLDP) packet for each network interface of the network device (i.e. a management packet is received at the port, the management packet may be an LLDP PDU with the VLAN identification information being included in an optional TLV, [0040]); parsing, from each received LLDP packet, data identifying VLANs available on each network interface (i.e. The VLAN identification information is extracted from the management packet received. the VLAN identification information may include VLAN IDs for each of the VLANs the port, and the network link coupled to the port, the port should be associated with, [0040]-[0041]); comparing the identified VLANs available on each network interface (i.e. the VLAN list is parsed. The delimiter separated list of VLANs included in the VLAN List field may be parsed to determine the VLANs to be associated with the port, [0045]); based on the comparing of the identified VLANs, identifying inconsistently configured VLANs between the network interfaces (i.e. if network link 132 is not properly associated with VLAN C, end stations 112 and 117 may become isolated from each other and exchange of network traffic between them may be blocked. In some examples, if switch 140 considers network link 145 to be assigned to VLAN A and switch 150 does not, network traffic for end station 116 that includes a VLAN ID corresponding to VLAN A may be dropped by switch 150 without being forwarded to end station 116. In some examples, if network link 145 becomes associated with VLAN C, network traffic for VLAN C may be flooded to switch 150 even though no end stations associated with VLAN C are coupled to switch, [0023]).
However, Ganesan does not explicitly disclose generating a notification indicating the misconfigured VLANs.
However, PalChaudhuri teaches generating a notification indicating the misconfigured VLANs (i.e. VLAN mismatch detecting mechanism 570 can present a notification. The notification may include a warning that the particular VLAN identifier may not be recognized by the second device, [0087]).
Based on Ganesan in view of PalChaudhuri it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of PalChaudhuri to the system of Ganesan in order to increase VLAN association capability of Ganesan system.
However, Ganesan in view of PalChaudhuri do not explicitly disclose comparing the identified VLANs with VLANs in use by applications on hosts in the cluster; for each host in the cluster, based on the comparing of the identified VLANs and the inconsistently configured VLANs, marking a VLAN as misconfigured if other hosts in the cluster have reported the VLAN as missing.
However, Nagarajan teaches comparing the identified VLANs with VLANs in use by applications on hosts in the cluster (i.e. comparing the respective ACLs for each of the VLANs to yield a VLAN consistency check. The method can check if the respective ACLs and associated configurations for the various VLANs are consistent and check that configurations for VLAN 10 are consistent across all network devices having VLAN 10 configured, [0197]; for each host in the cluster, based on the comparing of the identified VLANs and the inconsistently configured VLANs, marking a VLAN as misconfigured if other hosts in the cluster have reported the VLAN as missing (i.e. Based on the VLAN consistency check, subnet consistency check, and/or topology consistency check, at step 460 the method can determine whether the respective configurations at the network devices contain a rule violation or configuration error, [0200], Rules 604 can define rules that can be applied to Input 600 to check for errors, inconsistencies, violations, misconfigurations, missing configurations, stale settings, [0211] and Unified Collector 314 can poll nodes (e.g., Controllers 116, Leafs 104, Spines 102, etc.) in Fabric 120 to collect information from the nodes, [0160]).
Based on Ganesan in view of PalChaudhuri and further in view of Nagarajan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nagarajan to the system of Ganesan and PalChaudhuri in order to determine whether the respective sets of configurations programmed at the network devices contain a configuration error.

Regarding claim 4, Ganesan does not explicitly disclose the comparing the identified VLANs with VLANs in use by applications comprises: on the host, retrieving a list of VLANs in use by the applications and comparing the list to the inconsistently configured VLANs.
However, PalChaudhuri teaches the comparing the identified VLANs with VLANs in use by applications comprises: on the host, retrieving a list of VLANs in use by the applications (i.e. each AP in the WLAN (e.g., AP 200) can maintain its own list of unverified VLANs and/or verified VLANs. The list is specific to each AP and can be maintained locally at the AP, [0045]) and comparing the list to the inconsistently configured VLANs (i.e. VLAN mismatch detecting mechanism 570 compares (a) the first set of VLAN identifiers known to be recognized by the second device to (b) a second set of VLAN identifiers that are configured for the first device. Also, VLAN mismatch detecting mechanism 570 can identify a particular VLAN identifier included in the second set of VLAN identifiers and not included in the first set of VLAN identifiers, [0089]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1, and the claim is rejected on that bases.   

Regarding claim 5, Ganesan does not explicitly disclose the comparing the identified VLANs with VLANs in use by applications comprises: obtaining a list of VLANs in use by applications on a first host and verifying that none of the other hosts in the cluster have reported that one of the listed VLANs are missing; and repeating the verifying on each node in the cluster.
However, PalChaudhuri teaches the comparing the identified VLANs with VLANs in use by applications comprises: obtaining a list of VLANs in use by applications on a first host and verifying that none of the other hosts in the cluster have reported that one of the listed VLANs are missing (i.e. the network device determines whether the particular VLAN identifier is included in the first set of VLAN identifiers indicated by at least one of the plurality of packets received by the first device from the second device.[0065]); and repeating the verifying on each node in the cluster (i.e. a network device monitors a plurality of packets received by a first device from a second device to identify a first set of VLAN identifiers indicated by at least one of the plurality of packets, [0065]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1, and the claim is rejected on that bases.   

Regarding claim 7, Ganesan teaches the LLDP packet is a IEEE 802.1AB packet (i.e. the Link Layer Discovery Protocol (LLDP) of the IEEE 802.1ab, [0026]) comprising type-length-value (TLV) structures (i.e. The LLDP includes several optional type-length-value (TLV) fields, [0027]).

Regarding claim 8, Ganesan does not explicitly disclose the misconfiguration is an omission of a VLAN from a network interface.
However, PalChaudhuri teaches the misconfiguration is an omission of a VLAN from a network interface (i.e. VLAN mismatch occurs when particular VLAN identifier is not included in the first set of VLAN identifiers, [0065]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that bases.   

Regarding claims 13, 15, 16, and 18-19, the limitations of claims 13, 15, 16, and 18-19 are similar to the limitations of claims 1, 4, 5, and 7-8 above. Ganesan Further teaches a system, comprising: one or more processors; and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon (i.e. system comprising: a switch comprising one or more processors, a memory coupled to the one or more processors, one or more data structures stored in the memory, claim 20). Therefore, the limitations of claims 13, 15, 16, and 18-19 are rejected in the analysis of claims 1, 4, 5, and 7-8, and the claims are rejected on that bases.   

Claims 2, 3, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 20150098474) hereinafter Ganesan in view of PalChaudhuri et al. (US 20150319042) hereinafter PalChaudhuri and Nagarajan et al. (US 20180351791) hereinafter Nagarajan and further in view of XU (US 20150277953) hereinafter XU.
Regarding claim 2, Ganesan in view of PalChaudhuri and further in view of Nagarajan teach the limitations of claim 1 above. 
However, Ganesan in view of PalChaudhuri and further in view of Nagarajan do not explicitly disclose identifying deviations between physical adapters.
However, XU teaches identifying deviations between physical adapters (i.e. suppose that data frames that are sent out through the first physical NIC using the first VLAN ID are not received at either the second physical NIC or the third physical NIC, but data frames that are sent out through the first physical NIC using the other VLANs are generally received at both the second physical NIC and the third physical NIC. These results suggest that there is some sort of problem related to the first VLAN ID, somewhere along the path from the first physical NIC, [0100]).
Based on Ganesan in view of PalChaudhuri and Nagarajan and further in view of XU it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of XU to the system of Ganesan, PalChaudhuri and Nagarajan in order to easily identify VLANs association of Ganesan, PalChaudhuri and Nagarajan system.

Regarding claim 3, Ganesan in view of PalChaudhuri and further in view of Nagarajan do not explicitly disclose generating a notification of the deviations.
However, XU teaches generating a notification of the deviations (i.e. an alert may also be generated to a network administrator, allowing the network administrator to track down and resolve the problem, [0100]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 2, and the claim is rejected on that bases. 

Regarding claim 14, Ganesan in view of PalChaudhuri and further in view of Nagarajan teach the limitations of claim 13 above. 
However, Ganesan in view of PalChaudhuri and further in view of Nagarajan do not explicitly disclose identifying deviations between physical adapters.
However, XU teaches identifying deviations between physical adapters (i.e. suppose that data frames that are sent out through the first physical NIC using the first VLAN ID are not received at either the second physical NIC or the third physical NIC, but data frames that are sent out through the first physical NIC using the other VLANs are generally received at both the second physical NIC and the third physical NIC. These results suggest that there is some sort of problem related to the first VLAN ID, somewhere along the path from the first physical NIC, [0100]).
Based on Ganesan in view of PalChaudhuri and Nagarajan and further in view of XU it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of XU to the system of Ganesan, PalChaudhuri and Nagarajan in order to easily identify VLANs association of Ganesan, PalChaudhuri and Nagarajan system.

Regarding claim 20, Ganesan in view of PalChaudhuri and further in view of Nagarajan do not explicitly disclose generating a notification of the deviations.
However, XU teaches generating a notification of the deviations (i.e. an alert may also be generated to a network administrator, allowing the network administrator to track down and resolve the problem, [0100]). Therefore, the limitations of claim 20 are rejected in the analysis of claim 14, and the claim is rejected on that bases. 

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 20150098474) hereinafter Ganesan in view of PalChaudhuri et al. (US 20150319042) hereinafter PalChaudhuri and Nagarajan et al. (US 20180351791) hereinafter Nagarajan and further in view of Gupta et al. (US 20100313185) hereinafter Gupta.
Regarding claim 6, Ganesan in view of PalChaudhuri and further in view of Nagarajan teach the limitations of claim 1 above. 
  However, Ganesan in view of PalChaudhuri and further in view of Nagarajan do not explicitly disclose providing data indicative of the misconfigured VLANs using native Key-Value Pair exchange.
However, Gupta teaches providing data indicative of the misconfigured VLANs using native Key-Value Pair exchange (i.e. the virtual environment may provide a key/value pair exchange component to transfer key/value pairs from the host machine to the virtual machine and vice versa, [0043]).
Based on Ganesan in view of PalChaudhuri and Nagarajan and further in view of Gupta it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the system of Ganesan, PalChaudhuri and Nagarajan in order to increase VLANs association efficiency of Ganesan, PalChaudhuri and Nagarajan system.

Regarding claim 17, Ganesan in view of PalChaudhuri and further in view of Nagarajan teach the limitations of claim 13 above. 
  However, Ganesan in view of PalChaudhuri and further in view of Nagarajan do not explicitly disclose providing data indicative of the misconfigured VLANs using native Key-Value Pair exchange.
However, Gupta teaches providing data indicative of the misconfigured VLANs using native Key-Value Pair exchange (i.e. the virtual environment may provide a key/value pair exchange component to transfer key/value pairs from the host machine to the virtual machine and vice versa, [0043]).
Based on Ganesan in view of PalChaudhuri and Nagarajan and further in view of Gupta it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the system of Ganesan, PalChaudhuri and Nagarajan in order to increase VLANs association efficiency of Ganesan, PalChaudhuri and Nagarajan system.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 20150277953) hereinafter XU in view of Ganesan et al. (US 20150098474) hereinafter Ganesan and further in view of Bauman et al. (US 20080005329) hereinafter Bauman.
Regarding claim 9, XU teaches a method for detecting incorrect cabling of adapters in a VLAN cluster including one or more network devices (i.e. detecting and responding to problems encountered in the network, especially for problems related to VLAN configurations, [0101] and if the first physical NIC and the second physical NIC were connected to the same switch and the third physical NIC were connected to a different switch, then these test results would suggest that the first VLAN ID may be disabled at the switch port to which the first physical NIC is connected, [0100]), the method comprising: parsing, from the received LLDP packet, MAC addresses of the network device (i.e. NIC manager receives data frames containing the MAC address of each of the virtual NICs, [0049]); grouping adapters of the network devices by subnet and VLAN to identify adapters that are capable of transmitting and receiving data from one another (i.e. the first physical NIC and the second physical NIC were connected to the same switch, [0100]); for each host in the VLAN cluster, grouping MAC addresses for the adapters by subnet and VLAN (i.e. MAC address of the physical NICs, [0049]); for each MAC address, identifying subnet/VLAN pairs (i.e. a MAC address that is unique, at least within the virtual computer system 700A, and preferably also within the local network to which the virtual computer system 700A is connected, [0049]); and reporting the identified adapters as being incorrectly coupled (i.e. an alert may also be generated to a network administrator, allowing the network administrator to track down and resolve the problem, [0100]).
However, XU does not explicitly disclose receiving, from network device of the VLAN cluster, a Link Layer Discovery Protocol (LLDP) packet.
However, Ganesan teaches receiving, from network device of the VLAN cluster, a Link Layer Discovery Protocol (LLDP) packet (i.e. a management packet is received at the port, the management packet may be an LLDP PDU with the VLAN identification information being included in an optional TLV, [0040]).
Based on XU in view of Ganesan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ganesan to the system of XU in order to easily identify VLANs configuration problem of XU system.
However, XU in view of Ganesan do not explicitly disclose identifying adapter that reports a MAC address for a subnet that is in a minority of the subnet/VLAN pairs for a given MAC address.
However, Bauman teaches identifying adapter that reports a MAC address for a subnet that is in a minority of the subnet/VLAN pairs for a given MAC address (i.e. adapter that notifies the central MAC address server if the status of a MAC address changes from in use to no longer desired, or if a MAC address becomes inactive, [0083], a central MAC address server may maintain the status of the shared MAC addresses in a subnet and manage allocation of the MAC addresses to the virtualized Ethernet adapters, [0079] and the central MAC address server may determine whether the MAC address is within a range of shared MAC addresses. If the specified MAC address is not within the range of the shared MAC addresses, [0085]).
Based on XU in view of Ganesan and further in view of Bauman it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bauman to the system of XU and Ganesan in order increase VLAN management capability of XU and Ganesan system.

Regarding claim 10, XU teaches when an adapter is connected to a MAC address having a majority of the adapters in a specific subnet/VLAN pairs in the cluster, the adapter is statused as being configured correctly (i.e. each of the physical NICs 180A and 180B and each of the virtual NICs 280A, 280B, 280C, 280D and 280E are Ethernet cards, in this case, each of the virtual NICs 280A, 280B, 280C, 280D and 280E preferably has a MAC address that is unique, at feast within the virtual computer system, [0049]).

Regarding claim 11, XU does not explicitly disclose the LLDP packet is a IEEE 802.1AB packet comprising type-length-value (TLV) structures.
However, Ganesan teaches the LLDP packet is a IEEE 802.1AB packet (i.e. the Link Layer Discovery Protocol (LLDP) of the IEEE 802.1ab, [0026]) comprising type-length-value (TLV) structures (i.e. The LLDP includes several optional type-length-value (TLV) fields, [0027]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 9, and the claim is rejected on that bases.   

Regarding claim 12, XU does not explicitly disclose the LLDP packet comprises a mandatory TLV identifying the MAC address of the network device. 
However, Ganesan teaches the LLDP packet comprises a mandatory TLV identifying the MAC address of the network device (i.e. The LLDP includes these optional TLVs include the Port VLAN ID TLV, the Port Protocol VLAN ID TLV, and the VLAN Name TLV, [0027]). Therefore, the limitations of claim 12 are rejected in the analysis of claim 9, and the claim is rejected on that bases.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/20/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447